


110 HR 2360 IH: Voting Enhancement and Security Act of

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2360
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Ehlers (for
			 himself, Mr. Daniel E. Lungren of
			 California, and Mr. McCarthy of
			 California) introduced the following bill; which was referred to
			 the Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require
		  States to meet Federal guidelines for the operation of electronic voting
		  equipment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Voting Enhancement and Security Act of
			 2007.
		2.Establishment of
			 Federal Guidelines for Electronic Voting Equipment
			(a)Establishment of
			 Guidelines; Support From National Institute of Standards and
			 TechnologySection 221 of the Help America Vote Act of 2002 (42
			 U.S.C. 15361 et seq.) is amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by
			 inserting after subsection (e) the following new subsection:
					
						(f)Special Rules
				for Establishment of Guidelines for Electronic Voting Equipment
							(1)Establishment of
				GuidelinesIn addition to any
				other guidelines developed under this section, the Development Committee shall
				develop specific guidelines for the operation of electronic voting equipment in
				elections for Federal office under which the equipment will comply with each of
				the following technologies:
								(A)A technology that allows a contemporaneous,
				redundant, and auditable trail of the votes cast or recorded on such equipment.
				For purposes of this subparagraph, a trail is contemporaneous if
				it is created and recorded at the same time as the original record.
								(B)A technology that allows each individual
				who is eligible to vote in such an election to verify the ballot before the
				individual’s vote is cast into the equipment.
								(C)A technology that ensures reliable security
				of the equipment from tampering or improper use.
								(D)A technology that ensures that individuals
				with disabilities who are eligible to vote in the election can vote
				independently and without assistance.
								(2)Technical
				support from NISTThe Director of the National Institute of
				Standards and Technology shall provide the Development Committee with technical
				support in the development of the guidelines for electronic voting equipment
				under this subsection, in the same manner as the technical support provided
				under subsection (e).
							(3)DeadlineThe
				Director shall complete the requirements of subsection (a) not later than
				January 1,
				2010.
							.
				(b)Requiring States
			 to Meet Guidelines
				(1)Requirement
					(A)In
			 generalSection 301 of such Act (42 U.S.C. 15481) is
			 amended—
						(i)by
			 redesignating subsections (b) through (d) as subsections (c) through (e);
			 and
						(ii)by
			 inserting after subsection (a) the following new subsection:
							
								(b)Special
				Requirements for Electronic Voting Equipment
									(1)In
				generalAny voting system which consists in whole or in part of
				an electronic vote recording device or an electronic vote tabulation device
				shall meet the voting system guidelines applicable to such devices which are
				adopted by the Commission pursuant to section 222 (in accordance with the
				requirements for the development of such guidelines under section
				221(f)).
									(2)DefinitionsIn
				this subsection—
										(A)the term
				vote recording device means the mechanism or medium used for
				recording a voter’s ballot choices; and
										(B)the term vote
				tabulation device means the mechanism or equipment used to tabulate the
				votes recorded on the vote recording device.
										(3)Effective
				dateParagraph (1) shall apply with respect to elections for
				Federal office held in 2012 and each succeeding year.
									.
						(B)Conforming
			 amendmentSection 301(e) of such Act (42 U.S.C. 15481(e)), as
			 redesignated by subparagraph (A), is amended by striking Each
			 State and inserting Except as provided in subsection (b), each
			 State.
					(2)Availability of
			 funding for meeting requirementsSection 257(a) of such Act (42
			 U.S.C. 15407(a) is amended by adding at the end the following new
			 paragraph:
					
						(4)For fiscal year 2011, $1,000,000,000,
				except that any funds provided under the authorization made by this paragraph
				shall be used by a State only to meet the requirements of section 301(b), or to
				otherwise modify or replace its voting systems in response to such
				requirements.
						.
				3.Requiring Audits
			 of Results of Elections
			(a)Requiring States
			 To Administer Audits in Accordance With State PlanSubtitle A of
			 title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is
			 amended by inserting after section 303 the following new section:
				
					303A.Audits of
				Results of Elections
						(a)Requiring States
				To Administer Audits in Accordance With State Plan
							(1)In
				generalEach State shall administer audits of the results of
				elections for Federal office held in the State in accordance with a State audit
				plan which describes the entity responsible for administering the audits, the
				procedures for administering the audits, and the rules for determining which
				elections will be subject to audits and the number of tabulation units in which
				the audits will occur.
							(2)Tabulation unit
				definedIn this subsection, the term tabulation unit
				means, with respect to an election, a unit established by the State prior to
				the election (such as a precinct, polling location, or particular type of
				voting device) in which the votes tabulated by the voting system used in the
				unit may be compared with the audit of the results of the ballots cast in the
				unit.
							(3)Submission of
				plan to CommissionNot later than January 1, 2009, the State
				shall submit its initial State audit plan under this section to the
				Commission.
							(b)CertificationA
				State does not meet the requirements of this section unless the chief executive
				of the State and the chief election official of the State certify that the
				State audit plan provides for the fair and effective administration of audits
				under procedures that are transparent and open to the public.
						(c)Effective
				DateThis section shall apply with respect to the regularly
				scheduled general elections for Federal office held in November 2010 and each
				succeeding election for Federal
				office.
						.
			(b)Availability of
			 EnforcementSection 401 of such Act (42 U.S.C. 15511) is amended
			 by striking sections 301, 302, and 303 and inserting
			 subtitle A of title III.
			(c)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following:
				
					
						303A. Audits of results of
				elections.
					
					.
			4.Requiring States
			 to Develop and Implement Election Security Protocols and Contingency
			 Plans
			(a)In
			 GeneralSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.), as amended by section 3(a), is further amended
			 by inserting after section 303A the following new section:
				
					303B.Development
				and Implementation of Election Security Protocols and Contingency
				Plans
						(a)Requirements for
				StatesEach State and jurisdiction which administers elections
				for Federal office shall—
							(1)develop and implement security protocols
				for protecting the voting equipment used in such elections and for ensuring the
				security of the administration of such elections; and
							(2)develop and implement contingency plans for
				addressing voting system failures and other emergencies which may occur on the
				date of such an election, including the protocols to be followed at polling
				places and the protocols applicable to the use of emergency ballots.
							(b)Effective
				DateThis section shall apply with respect to the regularly
				scheduled general election for Federal office in November 2008 and each
				succeeding election for Federal
				office.
						.
			(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by
			 section 3(c), is further amended by inserting after the item relating to
			 section 303A the following:
				
					
						303B. Development and implementation of
				election security protocols and contingency plans.
				
					
					.
			
